 In the Matter of NORTHERN INDIANA PUBLIC SERVICE COMPANYandDISTRICT 50, UNITED MINE WORKERS OF AMERICACase No. R-6525.-Decided July 20, 19/x;Mr. Leon A. Rosell,for the Board.Mr. R. Stanley Anderson,of Hammond, Ind., for the Company.Mr. Vernon Ford,of Chicago, Ill., for the U. M. W.Mr. Frank S. Pryor,of Frankfort, Ind.,Messrs. Dennis A. ManningandSamuel Guyof Chicago, Ill.,Mr. Elmer A. Johnson,of Indian-apolis, Ind.,Mr. Sidney Moffatt,of Gary, Ind., andMr. Wilmer E.Bodeker,of Fort Wayne, Ind., for the I. B. E. W.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the U. M. W., alleging that a question affectingcommerce had arisen concerning the representation of employees ofNorthern Indiana Public Service Company, Hammond, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Charles E.Persons, Trial Examiner.Said hearing was held at Chicago, Illinois,on June 11 and 12, 1943. The Company, the U. M. W., and Inter-national Brotherhood of Electrical Workers, A. F. of L., Local B-9,herein called the I. B. E. W., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At theclose of the hearing, the Company moved to strike from, the recordall testimony which pertained to proposed changes in the unit as orig-inally contended for by the U. M. W. on the ground that it had notbeen put on notice that such proposed changes would be requested'IIn its petition the U M. W. set forth the appropriate unit as "all product:,n,main-tenance and distribution workers."At the hearing it in effect amended its petition toIncludemeter readers, and to exclude certain employees on the ground that they aresups i visory.51 N. L.R. B., No. 92.500 NORTHERN INDIANA PUBLIC SERVICE 'COMPANY501The Trial Examiner referred the motion to the Board.We findthe Company's contention to be without merit, and hereby deny themotion.Also at the close of the hearing, the I. B. E. W. moved thatit be certified as the exclusive bargaining representative of the Com-pany's employees, or in the alternative that the petition be dismissedon the grounds that the U. M. W. has lost membership among theemployees since a consent and a run-off election were held on March17 and April 10, 1942, respectively, and that the U. M. W. does notrepresent a sufficient majority of the employees to disturb a collectivebargaining contract between the Company and the I. B. E. W., whichthe I. B. E. W. contends has not been terminated by either the Com-pany or itself.The Trial Examiner referred the motion to the Board.For reasons hereinafter set forth, we hereby deny the motion.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYNorthern Indiana Public Service Company, an Indiana corporation,is a public utility and is engaged in furnishing and supplying elec-tricity, gas and water in the northern portion of the State of Indiana.During 1942, the Company's gross revenue was $26,113,846, of which$659,485 was derived from the sales of -electrical and gas appliances.During the same period, the Company purchased electrical and gasappliances for resale purposes, 83 percent of which was shipped to theCompany from points outside the State of Indiana.The Companyoperates 19 district offices, the principal office of which is located inHammond, Indiana;Other district offices are respectively located inFort Wayne, Crown Point, Gary, Michigan City, Valparaiso, SouthBend, and Elkhart, Indiana.II. THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is an unaffiliatedlabor organization admitting to membership employees of theCompany.International Brotherhood of Electrical Workers, Local B-9, is alabor organization affiliated with the American Federation of Laboradmitting to membership employees of the Company.IH. THE QUESTION CONCERNING REPRESENTATIONThe I. B. E. W. and the Company have had written collectivebargaining agreements since May1, 1937.On March 17, 1942, the 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, the U. M. W., and the I. B. E. W. entered into a consentelection agreement.Pursuant to that agreement an election was heldon March 17, 1942, and a run-off election on April 10, 1942.TheI. B. E. W. won the run-off election, and on May 1, 1942, the Companyand the I. B. E. W. entered into a collective bargaining agreementfor 1 year, to continue in full force and effect from year to year there-after unless written notice is given by either party on -or before sixty(60) days prior to the annual expiration date, "requesting that theagreement be amended or cancelled."On February 27, 1943, the I. B. E. W. addressed a letter to theCompany notifying it that the I. B. E. W. desired "to discuss andreview several amendments, wage scales and working rules."Theletter further stated that the proposed amendments were being draftedand would be submitted later.On March 8, 1943, the U. M. W. wrote the Company that it repre-sented a majority of its employees, and requested recognition as theexclusive bargaining representative of the employees.On March 11, 1943, the Company addressed a letter to the I. B. E. W.calling attention to the conflictingclaimsof the U. M. W. which itstated "must be resolved before collective bargaining can proceed."On thesame date, the Company wrote the U. M. W. calling attentionto its contract with the I. B. E. W., and suggested that the U. M. W.either furnish proof of its majority position or submit the matter tothe Board for determination.On March 18, 1943, the U. M. W.notified the Company that it was submitting the matter to the Board,and on March 22, 19435 it filed the petition herein.As heretofore stated, the I. B. E. W. contends, in effect, that thecontract dated May 1, 1942, is a bar to an investigation of representa-tives.From the facts hereinabove set forth, it clearly appears thatthe contract was not automatically renewed, and we find that this con-tract is not a bar to an investigation of representation.A statement prepared by the Regional Director, introduced in evi-dence at the hearing, indicates that the U. M. W. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate 2We find that a question affecting commerce ' has arisen concerningthe representation of employees of the Company, within the meaning2The Regional Director reported that the U. M. W submitted 403 designations bearingapparently genuine signatures.Of the 403 designations submitted,360, 310 dated betweenJanuary and April 1943, and 50 undated, bear the names of persons whose names appear onthe Company's pay roll of April 1, 1943.This pay roll contains the names of 964 em-ployeesIt appears from the record, however, that there are approximately 950 employeesin the unit.At the hearing the U M W submitted 53 additional cards, all bearing appar-ently genuine signatures,31 of which bear the names of employees on the Company's payroll of April 1, 1943.At the hearing, the financial secretary of the I. B. E W. stated that approximately 950.employees were dues-paying members.' NORTHERN INDIANAPUBLIC SERVICECOMPANY503of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.TEEAPPROPRIATE UNITThe parties are in agreement that the appropriate unit should com-prise the production, maintenance and distribution employees, andthat the office and clerical employees, and certain supervisory em-ployees, who are excluded from the contract between the I. B. E. W.and the Company, should be excluded. The U. M. W. desires to in-elude approximately 58 meter readers, who are excluded from the con-tract, and to exclude 77 employees classified as supervisory, who arecovered by the contract.The Company and the I. B. E. W. desirethat the appropriate unit be defined strictly in accordance with thecoverage of their contract.The meter readers employed by the Company are assigned to dis-tricts, and their duties consist of reading water, gas, and electricmeters and of checking-their readings.When they verify their read-ings they submit their reports to the chief meter reader.The meterreaders are under the general supervision of the chief clerk.Theseemployees may be promoted to positions in the clerical department, orto positions in the operating or construction groups.From the fore-going facts, we conclude that the work performed by the meter readersis more closely allied with that of clerical employees than with that ofthe employees in the production, maintenance and distribution depart-ments.For this reason, and since they have not been covered by thecontract, we shall exclude meter readers from the unit.The 77 employees classified as supervisory, referred to above,' re-ceive orders from their superiors, transmit these orders to small gangs,direct operation, account for materials, report on the progress ofoperations, maintain the time record of the, crews, and are expectedto maintain discipline by carrying out the Company's policies andrequiring the observance of working rules.They do not have theauthority to hire or discharge, to promote, to permit lay-offs, or torecommend such action.As stated above, they have been covered bythe contract, and the parties thereto desire their inclusion.From theforegoing, it appears that these employees should be included in theunit.Our inclusion of them, however, is dependent upon whether ornot they fit the definition of supervisory employees hereinafter setforth.3Mechanical and electrical supervisor,line foremen,gas street department foremen,electrical distribution department foremen, electric line department foremen, frequencychange department field foreman,water department service foremen,gasmeter repairforeman,transportation department mechanic foreman, street department fitter foremen—street department foremen, chief water plant attendant,gas foreman,meter foreman, gasstreet department assistant foreman,garage foreman,gas distribution department fore-men, electrical distribution department working foreman,gas and water foreman, watchengineers,and coal handling foreman. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production, maintenance, and distribution employeesof the Company, excluding clerical and office employees, meter readers,and supervisory, employees of the Company with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in saidDirection.A dispute has arisen with respect to certain employees classified as"temporary" employees.The Company is obligated to maintain theemployment status of employees called into the armed forces of theUnited States, and substitute employees are designated by the Com-pany as "temporary."However, their tenure is "for the duration."It is obvious that these so-called temporary employees should be en-titled to vote.Other employees are classified as "temporary" becausethe Company has relaxed its rule that married women and relatives arenot to be employed. It appears from the record that most of themarried women presently in the employ of the Company probablyfall within the category of clerical employees and should not be in-+eluded in the unit.However, we conclude that "relatives" and marriedwomen, who are properly within the definition of the unit, are eligibleto vote.The Company has in its employ approximately 25 highschool students, who were employed for the summer and were so em-ployed by the Company with the expectation that they in all proba-bilitywill return to school in the fall.We conclude that theseemployees are not eligible to vote.DIRECTION OF ELECTIONBy virue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Northern IndianaPublic Service Company, Hammond, Indiana, an election by secretballot shall be conducted as early as possible, but not later than thirty NORTHERN INDIANA PUBLIC SERVICE COMPANY505(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented by, District50,United Mine Workers of America, or by International Brother-hood of Electrical Workers, A. F. of L., Local B-9, for the purposesof collective bargaining, or by neither.